Case: 14-60439      Document: 00513168677         Page: 1    Date Filed: 08/25/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 14-60439
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                          August 25, 2015
RODNEY C. WILLIAMS,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellant

v.

JOHN C. MORRIS, IV, Substitute Trustee; MORRIS & ASSOCIATES;
WELLS FARGO BANK, N.A.; BANK OF FAYETTE COUNTY; ADAMS &
EDENS, P.A.; FREDDIE MAC,

                                                 Defendants-Appellees


                   Appeal from the United States District Court
                     for the Northern District of Mississippi
                             USDC No. 3:13-CV-123


Before JOLLY, WIENER, and COSTA, Circuit Judges.
PER CURIAM: *
       Plaintiff-Appellant Rodney C. Williams appeals the district court’s
dismissal of his pro se complaint which asserted various federal and state law
claims in relation to the 2012 foreclosure of real property (“the Property“)
located at 2815 Austin Road, Nesbitt, Mississippi. On motion of some of the
defendants pursuant to Federal Rule of Civil Procedure 12(b)(1) and (b)(6), the


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-60439    Document: 00513168677      Page: 2    Date Filed: 08/25/2015


                                 No. 14-60439

district court concluded that Williams failed to state a claim on which relief
may be granted, that he lacked standing, and that his claims are barred by res
judicata.
      Article III standing is a jurisdictional prerequisite. Steel Co. v. Citizens
for a Better Env’t, 523 U.S. 83, 101 (1998); Xerox Corp. v. Genmoora Corp., 888
F.2d 345, 350 (5th Cir. 1989). Article III requires that, at a minimum, a
plaintiff show an “injury in fact” that is fairly traceable to the defendant’s
conduct and that is likely to be redressed by the requested relief. Lujan v.
Defenders of Wildlife, 504 U.S. 555, 560-61 (1992). An injury in fact is one that
is “concrete and particularized” and “actual or imminent, not conjectural or
hypothetical.” Id. at 560 (internal quotation marks and citation omitted).
      Williams has failed to allege any injury in fact that is not barred by
collateral estoppel. All of Williams’s claims and the alleged injuries resulting
from the defendants’ actions rest on his alleged ownership interest in the
Property.   In dismissing Williams’s state law claims stemming from the
foreclosure proceedings with prejudice, the DeSoto County (Mississippi)
Chancery Court expressly determined that Williams has “no valid, lawful
interest” in the Property. Thus, Williams cannot seek recovery for any of the
alleged harms set forth in his federal complaint, as amended, without
relitigating his purported interest in the Property. See Stafford v. True Temper
Sports, 123 F.3d 291, 295 (5th Cir. 1997). Without any injury in fact, he does
not have standing to bring this action. See Rohm & Hass Tex., Inc. v. Ortiz
Bros. Insulation, Inc., 32 F.3d 205, 209 (5th Cir. 1994).
      Although we affirm the district court’s dismissal of Williams’s amended
complaint for lack of standing, we modify the judgment. Ordinarily, when a
complaint is dismissed for lack of jurisdiction, including lack of standing, it
should be without prejudice. We therefore modify the district court’s judgment



                                        2
    Case: 14-60439   Document: 00513168677     Page: 3   Date Filed: 08/25/2015


                                No. 14-60439

to make it without prejudice and affirm it as thus modified. See, e.g., In re
Great Lakes Dredge & Dock Co. LLC, 624 F.3d 201, 209 (5th Cir. 2010); cf. FED.
R. CIV. P. 41(b).
      AFFIRMED AS MODIFIED.




                                      3